Appeal from a judgment of Oswego County Court (Hafner, Jr., J.), entered August 29, 2001, convicting defendant after a jury trial of arson in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of arson in the third degree (Penal Law § 150.10 [1]). Contrary to the contention of defendant, County Court did not err in denying his motion to suppress a statement made by defendant to police investigators. Defendant’s contention that the police coerced the statement and thus that it was not voluntary presented a credibility issue for the suppression court to resolve (see People v Prochilo, 41 NY2d 759, 761). The court’s determination is not clearly erroneous, and we therefore do not disturb it (see People v White, 300 AD2d 1149). Defendant’s further contention that the court erred in ordering restitution without holding a hearing to determine the amount is not preserved for our review because defendant did not request a hearing to determine the amount and did not at sentencing otherwise challenge the amount of restitution ordered (see People v Horne, 97 NY2d 404, 414 n 3; People v McCorkle, 298 AD2d 848). Finally, the sentence is neither unduly harsh nor severe. Present — Pine, J.P., Hurlbutt, Kehoe, Burns and Hayes, JJ.